167 F.3d 887
132 Ed. Law Rep. 641
Ted MEYER, Individually and as Next Friend for CarolynPreciado, A Minor;  Rosemary Meyer, Individually and as NextFriend for Carolyn Preciado, A Minor;  Harold Robbins,Individually and as Next Friend for Linda Rosales, now knownas Linda Quiroz, A Minor;  Linda Robbins, Individually andas Next Friend for Linda Rosales, now known as Linda Quiroz,A Minor;  Pedro R. Aguirre, Individually and as Next Friendfor Angelica Aguirre, A Minor;  Sylvia Martinez,Individually and as Next Friend for Aglae Martinez, A Minor;Jesse Martinez, Individually and as Next Friend for AglaeMartinez, A Minor;  Herminia Larios, Parent of SarahRamirez;  Sarah Ramirez, Plaintiffs-Appellees,v.AUSTIN INDEPENDENT SCHOOL DISTRICT;  Kent Ewing, Principal,Bowie High School, Defendants-Appellants.
No. 97-50561.
United States Court of Appeals,Fifth Circuit.
Feb. 10, 1999.

Charles O. Grigson, Austin, TX, for Plaintiffs-Appellees.
Ann Clarke Snell, Kevin Wayne Cole, Bickerstaff, Heath, Smiley, Pollan, Kever & McDaniel, Austin, TX, for Defendants-Appellants.
Appeal from the United States District Court for the Western District of Texas.
ON PETITION FOR REHEARING
(Opinion November 16, 1998, 5th Cir.1998, 161 F.3d 271)
Before KING, Chief Judge, and GARWOOD and HIGGINBOTHAM, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:


1
The appellants seek rehearing, contending we held that a principal would "lose qualified immunity simply because he mistakenly assumes that a parent's defense of his or her child reflects the child's side of the story," and that "if a school administrator gives a parent an opportunity to defend his or her child, but later the child contends he or she would have told a different story, that school administrator will be personally liable for money damages."   We did not hold that.  To the contrary, we held that procedural due process is satisfied where there is a meaningful opportunity to tell the child's side of the story.  Of course, an administrator's speaking with a parent will not create a meaningful opportunity in every case.  Thus, for example, here plaintiffs contend that various administrators merely informed the parents of what had happened and the discipline already imposed and gave the parents no meaningful opportunity to explain or seek a different result.  Whether such a meaningful opportunity existed here we do not assess.  This we leave to the district court, as we must given the limited nature of our interlocutory review.


2
PETITION FOR REHEARING DENIED.